Citation Nr: 0708232	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  03-36 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied service connection for PTSD 
and depression.  


FINDINGS OF FACT

1.  The veteran does not have a diagnosis of PTSD.

2.  A psychiatric disability was not manifest during service, 
a psychosis was not manifest within one year of separation, 
and currently diagnosed bipolar disorder, is not attributable 
to service.

3.  The record contains diagnoses of personality disorders, 
variously characterized.

4.  A personality disorder is not a disease under VA law and 
regulations.


CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated in active service.  
38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304, 4.125(a) (2006).

2.  A psychiatric disability, currently diagnosed as bipolar 
disorder, was not incurred in or aggravated by service and 
may not be presumed to have been incurred or aggravated 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

3.  Service connection for a personality disorder, variously 
characterized, is not warranted.  38 C.F.R. §§ 3.303(c), 4.9 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006). 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in September 2002 fully satisfied the duty to 
notify provisions.  In addition, a May 2005 letter provided 
additional notification.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

The claimant's service medical records, post-service medical 
treatment records, and identified lay evidence, have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
claimant was also afforded a VA examination.  38 C.F.R. 
§ 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

In addition, psychosis will be presumed to have been incurred 
in or aggravated by service if it had become manifest to a 
degree of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309; see also 71 Fed. Reg. 42758-
60 (Jul. 28, 2006).  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

To warrant service connection for PTSD, 38 C.F.R. § 3.304(f) 
provides that the diagnosis must conform to 38 C.F.R. § 
4.125(a), and follow the DSM-IV.  Moreover, in order for 
service connection to be established in this case, the 
veteran must have a current diagnosis of PTSD related to 
service.

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno.  Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The service medical records are negative for any complaints, 
findings, treatment, or diagnosis of psychiatric disease.  On 
the December 1968 separation examination, the veteran denied 
having frequent or terrifying nightmares, depression or 
excessive worry, loss of memory or amnesia, bed wetting, or 
nervous trouble of any sort.  The psychiatric examination was 
normal.  

The veteran contends that he has PTSD.  In support of his 
claim, the veteran provides a statement from a superior 
officer confirming that the veteran witnessed the 
electrocution that he claims to be his PTSD stressor; a 
letter from the veteran's sister stating how the veteran had 
changed after returning from Vietnam; and his own statements 
in support of his claim that inservice events led him to have 
PTSD.  Since these individuals are lay persons, they do not 
have the medical expertise to diagnose PTSD.  See Espiritu.  
The RO has conceded that the veteran experienced a stressor 
during service.  

Post-service, from June 2002 onward, the veteran received VA 
psychiatric treatment.  He was initially diagnosed as having 
major depressive disorder.  The diagnosis was later changed 
to bipolar disorder.  The records reflect complaints of 
depression and situational stress arising from an ended 
relationship, loss of residence, and limited employment 
opportunities.  

In April 2004, the veteran was afforded a VA examination to 
determine if the veteran had PTSD.  The examiner concluded 
that, though it was possible that the veteran's stressor 
could have been sufficient to meet the "A" criterion in a 
vulnerable individual, the veteran did not meet the "B" 
through "F" criteria of the DSM-IV necessary to diagnose 
PTSD.  The diagnosis was major depression, in partial 
remission, with a narcissistic personality disorder. 

In October 2004, the veteran was referred to a VA clinical 
psychologist for purposes of diagnostic clarity and treatment 
recommendations.  The psychologist opined that, given 
inconsistencies in the veteran's answers and combinations of 
answers that are common among individuals feigning mental 
disorder, serious questions were raised as to the veracity of 
the veteran's symptom reports.  The examiner concluded that 
the current diagnoses were bipolar disorder and personality 
disorder.  PTSD was not diagnosed. 

In May 2005, the veteran was afforded another VA examination 
by a VA clinical psychologist.  The examiner opined that the 
veteran probably only met criterion "E" of the DSM-IV 
criteria for PTSD and noted potential symptom embellishment 
or contrivance.  The examiner thus concluded that the veteran 
did not have PTSD, but rather had a bipolar disorder which 
was not related to military service.  It was noted that the 
veteran also had a narcissistic personality disorder, by 
history.  


PTSD

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Despite the veteran's contentions that he has PTSD, the 
competent medical evidence establishes that he does not meet 
the diagnostic criteria for this psychiatric disorder.  The 
veteran has been receiving psychiatric treatment since 2002 
and has never been diagnosed as having PTSD.  He has been 
afforded multiple VA examinations in order to specifically 
determine if he has PTSD.  The examiners concluded that he 
does not.  As noted, the veteran is not competent to diagnose 
PTSD.  

The diagnoses provided by the VA examiners are competent and 
based on examination of the veteran and review of his 
records.  The Board attaches significant probative value to 
the VA medical opinions, as they are well reasoned, detailed, 
consistent with other evidence of record, and included review 
of the claims file.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000) (Factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.).

The VA medical records reflect diagnoses by medical 
professionals which determined that the veteran does not have 
PTSD.  These medical opinions are probative.  They are more 
probative than the lay evidence as the lay persons are not 
competent to make medical assessments.  Thus, the VA 
examiners' opinions are the most probative evidence of 
record.  The most probative evidence establishes that the 
veteran does not currently have PTSD.  The veteran does not 
have a diagnosis of PTSD which conforms to 38 C.F.R. 
§ 4.125(a).  Rather, not one of the various examiners that 
examined the veteran rendered a diagnosis of PTSD.  Absent a 
current diagnosis, service connection is not warranted.  See 
Rabideau.  


Bipolar Disorder

As noted, the competent medical evidence establishes that the 
veteran has a bipolar disorder.  He was initially noted to 
have major depressive disorder in 2002, but the diagnosis has 
been changed by the medical professionals.  In May 2005, a VA 
examiner opined that the veteran's bipolar disorder is not 
related to service.  This medical opinion is uncontradicted 
in the record.  

In sum, the competent evidence does not establish that 
psychiatric disability or disease began in service or that 
psychosis was manifest within one year of separation.  The 
veteran experienced a stressful event during service.  
However, a VA examiner considered the veteran's history, but 
determined that his bipolar disorder is not related to 
service.  Thus, the competent and probative evidence 
establishes that currently diagnosed bipolar disorder is not 
related to service.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

Accordingly, service connection is not warranted.  


Personality Disorder

The record contains diagnoses of personality disorders, 
variously characterized.

Personality disorders which are characterized by 
developmental defects or pathological trends in the 
personality structure manifested by a lifelong pattern of 
action or behavior, chronic psychoneurosis of long duration 
or other psychiatric symptomatology shown to have existed 
prior to service with the same manifestations during service, 
which were the basis of the service diagnosis, will be 
accepted as showing pre-service origin.  See 38 C.F.R. § 
3.303(c).  Personality disorders are not diseases or injuries 
within the meaning of applicable legislation. 38 C.F.R. §§ 
3.303(c); 4.9.  

A disability resulting from a mental disorder that is 
superimposed upon a personality disorder may be service-
connected.  38 C.F.R. § 4.127.  However, the competent and 
probative evidence does not establish that this is the case.  
In addition, the most recent VA examination report reported a 
current diagnosis of a personality disorder by history only.  

Accordingly, service connection is not warranted.  


Conclusion

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


ORDER

Service connection for a psychiatric disorder to include PTSD 
is denied.



______________________________________________
S.L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


